IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-60198
                           Summary Calendar



ALEXEI IVANOV,

                                           Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                           Respondent.

                         - - - - - - - - - -
               Petition for review of an order of the
                    Board of Immigration Appeals
                        USDC No. A70-690-548
                         - - - - - - - - - -
                           February 4, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Alexei Ivanov petitions for review of the Board of

Immigration Appeals’ decision dismissing his appeal from the

immigration judge’s decision to deny his application for asylum

and for a withholding of deportation.    We have reviewed the

record and the briefs and determine that the Board’s decision is

supported by substantial evidence.     See Carbajal-Gonzalez v. INS,

78 F.3d 194 197 (5th Cir. 1996).    The petition for review is

DENIED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.